DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/13/2022 has been entered.
Allowable Subject Matter
Claims 1-13, 15-26, 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Reynolds (US 3,441,176). Regarding claims 1, 11, 25 and 26, Reynolds discloses a beverage dispensing apparatus (fig.1-21), comprising: a housing (21) having a main water inlet port (161) configured to receive water from a source of water (163); a chiller coil (190) in fluid communication with the water inlet port; a water line splitter (see connection area 190, 191, 325) having an inlet in fluid communication with the chiller coil (inlet from 190), wherein the water line splitter comprises a first outlet (outlet to 191) in communication with a chilled water line and a second outlet (outlet to 325) in communication with a sparkling water line (see fig.19); wherein the chilled water line is in communication with a first dispensing outlet and comprises a chilled water valve (195) configured to be selectively opened to allow the chilled water to be dispensed from the first dispensing outlet (via 196 to 35); wherein the sparkling water line (358) is in communication with a carbonation device (300), wherein the sparkling water line comprises a sparkling water valve (327) configured to be selectively opened to allow the chilled water to flow to the carbonation device (300) to provide chilled carbonated water (via 358), and wherein the carbonation device is in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754